TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00705-CR





Darlene Bradley Barree, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF SAN SABA COUNTY

NO. 5,247, HONORABLE HARLEN D. BARKER, JUDGE PRESIDING





PER CURIAM

	This is an appeal from an order of the county court revoking appellant's probation. 
Appellant was placed on probation following a conviction for driving while intoxicated.
	Appellant timely filed both a notice of appeal and a motion for new trial.  After the
appeal was docketed, the motion for new trial was granted and appellant was continued on
probation.  The appeal is therefore moot.
	The appeal is dismissed.  

Before Justices Powers, Kidd and B. A. Smith
Dismissed
Filed:   May 10, 1995
Do Not Publish